DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Love (US 5,587,067).
With respect to claim 1, Love teaches a component of a water treatment plant that includes a rag seeding zone, in their terms a de-ragging means [Abs].  The de-ragging means includes a set of crossbars spanning the flow path, each containing multiple fine bars extending down into the flow path to catch hair and other debris, which properly represent fiber-gripping structures.  The bars can alternately be configured to extend up from a bottom support, or span the flow path from a side support, and regardless the system is designed to allow replacement by removing the appropriate crossbar and its connected fine bars when debris has accumulated [Col. 6 lines 12-37; Figs. 4, 4a].
Given the broadest reasonable interpretation, the plant and specifically de-ragging means taught by Love anticipate the claimed invention, as Love teaches a de-ragging zone in which multiple fiber gripping structures are arranged into cartridges (multiple removal crossbars, themselves each with multiple fine bars), and the purpose is to cause hair and the like to collect on those cartridges for removal and the like to prevent downstream process zones from being effected.

    PNG
    media_image1.png
    690
    501
    media_image1.png
    Greyscale

	With respect to claim 2, the device taught by Love includes a combination of several treatments in addition to de-ragging, including grit removal, scum removal, pre-aeration, chemical addition, and the like [Col. 2 lines 17-31].  Absent clarification of the structural requirements, this represents inclusion in one of the process zones.
	With respect to claim 3, the device taught by Love is designed to operate as headworks, upstream of the main treatment of a sewage treatment plant [Abs] and therefore is upstream of at least some process zones.
	With respect to claim 12, as above Love teaches a series of stages of cartridges/crossbars.  Further, Love teaches embodiments e.g. bottom-mounted or side-mounted in which overflow would more easily occur if clogged.  Whether this is specifically allowed to happen would be drawn to the intended use of the claimed device.
	With respect to claim 14, as above Love teaches a series of cartridges/crossbars, each being replaceable to remove debris when clogged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Shen et al (CN 110563277 A).
Love teaches as above but is silent to hook structures for the fiber-gripping structures i.e. the fine bars.
However, Shen teaches a device for water treatment [Abs] including a focus on removal of hair [0005] to prevent clogging, and teaches that preferably a structure is provided with a plurality of hooks arranged in a crisscross or disorderly manner to hook hairs that move past [0014], thereby reducing the risk of blockage [0016].  This may be provided within the context of a scraper as part of a filter cartridge [0031-0032].
It would have been obvious to one of ordinary skill in the art to modify the system taught by Love e.g. the fine bars to include hook structures arranged thereon, or otherwise arranged as part of the de-ragging structure, to gain the benefit of hooking hair and the like that might flow past as suggested by Shen.  See additionally MPEP 2144.04 IV.B; changes in shape are generally obvious to those of ordinary skill in the art, and such changes would be particularly obvious when the shapes are recognized as useful for the intended function as in Shen.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Shen et al, further in view of Zhong et al (CN 109095633 A).
Love and Shen teach as above, but are silent to the specific shape of the hook structures e.g. curving by at least 90° or at least 180° or the like.
However, Zhong teaches structures for water treatment within the context of paper mills [0004] which includes as part of its design a burr roller [0007] including multiple different sizes of burr shrapnel with elastic potential energy [0011].  The roller and overall mechanism are useful for collecting short fibers and trap the fibers even in the presence of a negative pressure [0017], such they may be removed and cleaned after fully loaded.  The design ensures there are no voids at points in the device to ensure maximum coverage for bonding [0020].  The burr shrapnel when rolled has a curvature of more than 180° (i.e. also more than 90°) [Fig. 3].

    PNG
    media_image2.png
    254
    513
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include highly curved burrs such as those taught by Zhong in the combined system of Love and Shen, because as in Zhong such long, curved burrs with elastic properties may unroll with flow and provide very good coverage for grabbing short fibers, with very little void space.  See further MPEP 2144.04 IV.B; changes in shape are generally obvious to those of ordinary skill in the art.
With respect to claims 8-10, see MPEP 2144.04 IV.A; changes in size are generally obvious to those of ordinary skill in the art, and selecting an appropriate size for components e.g. the hooks themselves, and the spaces between hooks, represents an obvious engineering choice for one of ordinary skill in the art.  Further, as above, at least in view of Zhong it would be recognized that various sized of hook are useful, and that reduction of void space is desirable, such that the specific sizes and spacing may be optimized by one of ordinary skill in the art to get maximal bonding to fibers in the stream.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Zhong et al.
See the rejection of claims 8-10 above.  Changes in size and the like are obvious to those of ordinary skill in the art, and further as in Zhong it would be desirable to minimize the amount of void space in a device such as Love’s in order to ensure that fibers and the like are grabbed with maximum efficiency, such that selection of an appropriate spacing between structures represents an obvious engineering choice for one of ordinary skill in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Kelly et al (US PGPub 2009/0314722 A1) and/or Rastegar (US PGPub 2017/0348620 A1).
	Love teaches as above but is silent to the presence of a liquid level sensor to detect clogs and indicate requirement to change a cartridge.
	However, Kelly teaches control of screening operations based on screen blockage behavior including liquid level detectors to detect levels e.g. upstream and downstream of a screen [Abs] and based on this and other factors, may cause the system to initiate a cleaning cycle [0067].  Rastegar similarly teaches a filtration system with modular compartments [Abs] which may employ a number of units in series [Fig. 6] and may use a sensor such as a float switch to indicate an overflow event or blockage of the filter layers, which may be tied to a notification that the filters need to be replaced [0029].
	It would have been obvious to one of ordinary skill in the art to provide liquid level sensors in the system of Love to allow for remote monitoring of the screening behavior, and to provide indication that clogging or blocking has reached levels which require action, as suggested by Kelly and Rastegar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777